Citation Nr: 0706933	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  01-07 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to July 
1985.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In May 2002, the Board ordered that development be undertaken 
by the Board's now defunct Evidence Development Unit (EDU) 
under 38 C.F.R. § 19.9(a)(2) (2002).  Later, in October 2003, 
the Board remanded the case back for further notice and 
development consistent with the holding in Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  In July 2004, the appeal was again remanded for 
additional development.


FINDING OF FACT

1.  Service connection for a "nervous condition" was last 
finally denied in a January 1995 rating decision.  In so 
doing, the RO essentially determined that a psychiatric 
disorder was neither manifested in-service, nor was a 
psychosis compensably disabling within one year of the 
veteran's discharge from active service; notice to the 
veteran was provided in January 1995; a timely appeal was not 
thereafter initiated.  

2.  The evidence added to the record since the January 1995 
RO decision does not bear directly and substantially upon the 
question at hand, it is duplicative or cumulative of prior 
evidence, and by itself or in combination with the other 
evidence previously of record the evidence is not so 
significant that it must be considered in order to decide 
fairly the merits of the claim in question.



CONCLUSIONS OF LAW

1.  The January 1995 RO decision denying entitlement to 
service connection for a "nervous condition" is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for 
schizophrenia.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  Regulations implementing the VCAA 
have been published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and implementing regulations apply 
in the instant case.  Under the VCAA, VA first has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  A 
notice letter dated in July 2004 essentially satisfied the 
above cited criteria.  The veteran was notified of the 
pertinent version of 38 C.F.R. § 3.156 in the January 2000 
statement of the case (SOC).  The veteran was provided notice 
which complied with the decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) in an October 2006 supplemental SOC 
(SSOC).  Therefore, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision. 
 See Bernard v. Brown, 4 Vet. App. 384, 394 (1993)


In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that the legislative intent of 38 U.S.C.A. § 5103 (West 2002) 
is to provide claimants a meaningful opportunity to 
participate in the adjudication of claims.  Hence, the Court 
held that in a claim to reopen it is vital to explain with 
particularity what specific evidence would constitute new and 
material evidence in the context of the prior final rating 
decision.

Here, the veteran was provided proper notice of the need to 
submit new and material evidence in the January 2000 SOC, and 
was also essentially provided, as part of the same, notice of 
the appropriate legal definition of new and material 
evidence.  The appellant has essentially been provided 
pertinent notice under 38 U.S.C.A. § 5103 concerning what 
evidence is necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  In this case, the 
RO looked at the bases for the denial in a prior decision and 
then provided the veteran a specifically tailored notice.  
See June 2001 SSOC.  Accordingly, further development is not 
required.

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VA notice.  

Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  In this case, however, 
because there is not a scintilla of evidence that any failure 
on the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  The veteran is also shown to have 
informed VA in June 2006 that he had no further evidence to 
submit.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appealed matter.  

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence as it pertains to the instant claims, 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  Here, however, the July 2004 notice letter fully 
complied with the requirements of 38 U.S.C.A. § 5103(a).  The 
appellant was provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VA notice.  Therefore, the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  

Finally, the Board finds that no additional development, to 
include a medical examination and/or opinion, is warranted 
based on the facts of this case.  In Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, the 
United States Court of Appeals for the Federal Circuit noted 
that 38 C.F.R. § 3.159(c)(4)(i) contains a requirement that 
the claimant establish that he or she has suffered an event, 
injury, or disease in service in order to trigger VA's 
obligation to provide a VA medical examination or obtain a 
medical opinion.  In the case at hand, the veteran asserts 
that his currently diagnosed schizophrenia was incurred as a 
result of his military service, both active duty and 
reserves.  He has provided no competent evidence to support 
this allegation, and in the Board's opinion, any examination 
finding that would seek to prove that the veteran's 
schizophrenia disorder is in any way related to his military 
service would be based on speculation.  The Board may not 
base its decision on speculation.  

Factual Background

The veteran's service medical records, including the report 
of a January 1978 enlistment examination and the report of a 
July 1985 separation examination, include no diagnoses of a 
psychiatric disorder.  At his February 2002 hearing conducted 
by the undersigned, the veteran testified that he began to 
have experience psychiatric problems about two months before 
his separation from active service.  See page three of 
hearing transcript (transcript).  He added that his 
difficulties continued throughout a one-year reserve 
obligation with the 493rd military police company.  See page 
six of transcript.  

An October 1987 private medical record from the Fayette 
County Hospital, and signed by Dr. Sanford, shows a diagnosis 
of acute schizophrenia.  

A January 1995 rating decision denied service connection for 
a "nervous condition."  The decision was based on a finding 
that there was no evidence of a nervous condition shown 
during the veteran's active military service, and that the 
earliest treatment was in October 1987, more than two years 
after his separation from active service.  Notice was 
provided in January 1995.  The veteran did not appeal.  

VA outpatient medical records from the facility located in 
Tuscaloosa, Alabama include a June 1998 record showing a 
diagnosis of continuous undifferentiated schizophrenia.  The 
veteran informed the medical provider that he was afforded 
psychiatric treatment while he was in the military.  

The veteran attempted to reopen his claim for a psychiatric 
disorder in August 1999.  See VA Form 21-4138.  

Evidence thereafter submitted included a January 1997 private 
medical discharge summary, signed by Dr. Sheppard; a 
diagnosis of chronic undifferentiated schizophrenia was 
reported.

A November 1999 lay statement supplied by the veteran's wife 
states that his psychiatric problems essentially began during 
his reserve duty.  

The RO found in November and December 1999 that new and 
material evidence had not been supplied to warrant the 
reopening of the service connection claim for a nervous 
condition.  The veteran thereafter perfected an appeal.  

A July 1997 private medical history and physical evaluation 
record, signed by Dr. Passman, includes diagnoses of paranoia 
and possible paranoid schizophrenia.  

A June 1998 Social Security Administration (SSA) disability 
determination form shows a primary diagnosis of 
schizoaffective disorder.  A December 1998 SSA disability 
determination form shows that the veteran's disability began 
in March 1998, and included a primary diagnosis of chronic 
schizophrenia.  

An October 1998 private medical record, signed by Dr. 
Houston, shows that the physician indicated that the veteran 
appeared to be suffering from chronic schizophrenia.  A 
history of schizophrenia dating back to 1988 was also noted.  

An April 2005 VA outpatient record, reflective of treatment 
afforded the veteran at the Tuscaloosa medical facility, 
shows a diagnosis of chronic schizoaffective disorder.  

Pursuant to the Board's July 2004 remand, the RO attempted, 
on several occasions, including July 2004, December 2005, and 
March 2006, to obtain medical records associated with 
treatment afforded the veteran during his reserve duty with 
the 493rd military police company.  The Alabama State 
Military Department, Office of the Adjutant General, by a 
letter of April 2006, indicated that it had no records under 
the name of the veteran.  It was suggested that the National 
Personnel Records center (NPRC) should be contacted.  
Personnel records were obtained from the NPRC in October 
2005, but these records include no medical records.  The 
personnel records make no mention of any problems associated 
with duty-related matters.  

Also pursuant to the Board's July 2004 remand, medical 
records were to be sought from the Birmingham, Alabama VA 
medical facility for the period of 1997 to 1998.  In July 
2005, these records were found to be unavailable.  

Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities including, as here pertinent, 
psychoses, may be presumed to have been incurred in service 
if they become manifest to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 
 The determination as to whether these requirements are met 
is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

As pertinent to this case, the law provides that evidence is 
considered "new" if it was not of record at the time of the 
last final disallowance of the claim and if it is not merely 
cumulative or redundant of other evidence that was then of 
record.  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).  In determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence.

Analysis

In January 1995 the RO denied service connection for a 
"nervous" disorder.  The veteran was notified of his 
appellate rights but he did not appeal.  As such, the 1995 RO 
action is final.  38 U.S.C.A. § 7105.  The claim may not be 
reopened unless new and material evidence is received.  Id.; 
38 U.S.C.A. § 5108.  

The Board again observes that in 1995 the RO denied service 
connection for a nervous disorder, and, in so doing, 
essentially determined that a psychiatric disorder was 
neither manifested in-service nor was a psychosis manifested 
to a compensably disabling degree within one year of the 
veteran's discharge from active service.  As such, for new 
evidence to be material in this matter, it would have to tend 
to show that the veteran had a psychiatric disorder which was 
either incurred or aggravated during the veteran's period of 
service, or a psychosis become manifest to a compensable 
degree within one year of separation from active duty.

The additional pertinent evidence received since the January 
1995 RO decision, discussed above, consists essentially of VA 
and private medical records which include diagnoses of 
variously-described forms of schizophrenia.  This evidence is 
"new" in the sense that it was not before the RO at the 
time of its 1995 decision.  However, as it relates to the 
instant claim, the evidence simply confirms a fact that is 
not in dispute.  It shows that the veteran has 
schizophrenia.  This was well-established in 1995.  
 
What the evidence does not do in any way is provide a finding 
that such a disorder was incurred in or aggravated by the 
veteran's period of military service, or that his diagnosed 
schizophrenia became manifested to a compensable degree 
within one year of separation from active duty.  Thus, the 
evidence submitted subsequent to 1995 is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  The Board parenthetically also observes 
that the medical record is devoid of any opinion which links 
a psychiatric disorder to service.

Regarding the veteran's own assertions and testimony that his 
claimed psychiatric disorder is somehow related to his 
military service, such statements are not competent evidence 
because he is not competent to offer a medical nexus 
requiring medical expertise Espiritu.  

In sum, while the evidence received since the January 1995 RO 
decision may be new, none is material, and the claim may not 
be reopened




ORDER

As new and material evidence has not been submitted to reopen 
the claim for service connection for schizophrenia, the 
benefit sought on appeal is denied.



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


